PEB CUBIAM.
The affidavit submitted by appellants after argument at the suggestion of the court shows that this is an instance of “clerical error,” and we see no reason why the relief should not be granted. There is power to grant such relief, because the original notice of appeal described the order sought to be appealed from, not only by its date, but also by a description of one of the papers on which it was based and of tbe relief it granted. It is merely making certain what, on the papers as they stood, was uncertain. The motion is granted.